Citation Nr: 1539691	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  13-16 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for pes planus.

3.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1974 to June 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  In June 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In June 2015, the Board received additional evidence with a waiver of AOJ review. 

The issue of service connection for bilateral hearing loss is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required. 


FINDINGS OF FACT

1.  A chronic low back disability was not manifested in service; arthritis of the lumbar spine was not manifested in the first postservice year; and the preponderance of the evidence is against a finding that the Veteran's current low back disability is related to his service.

2.  Pes planus was noted on the Veteran's service enlistment examination in February 1974 and is not shown to have increased in severity (in either foot) during or as a result of service.




CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§  1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  Service connection for bilateral pes planus is not warranted.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103  and 5103A (West 2014) have been met. By correspondence dated in September November 2011, VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates of awards. 

In Bryant v. Shinseki, 23 Vet. App. 488   (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the Veterans Law Judge who conducts a hearing to fulfill two duties to comply with the above regulation: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the June 2015 hearing, the undersigned discussed the evidence that is needed to substantiate the claims of service connection and identified evidence to be secured.  The Veteran was assisted at the hearing by his representative.  A deficiency in the conduct of the hearing has not been alleged.  The Board finds that there has been compliance with 38 C.F.R. 
§ 3.103(c)(2), in accordance with Bryant. 

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA examinations in September 2013.  The Board finds that the examination reports are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not identified any pertinent evidence that remains outstanding.  The record, as it stands, includes adequate competent evidence to allow the Board to decide these matters, and no further development of the evidentiary record is necessary.  See generally 38 C.F.R. §  3.159(c)(4).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67  (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).
Low Back Disability

Certain chronic diseases (including arthritis) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for arthritis).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's STRs show that on his March 1977 separation report of medical history, he denied recurrent back pain, but seemed to indicate that he had some lower back problems in the past.  The spine was normal on clinical evaluation. 

A November 2011 VA treatment record shows the Veteran reported back pain.  A February 2012 VA treatment record notes that he reported experiencing back pain for several weeks.  A March 2012 lumbar spine MRI showed a mild degenerative disk disease (DDD) and annular bulging at the L3-4 and L4-5 levels, a mild degree of degenerative joint disease (DJD) at the apophyseal joints of the mid and lower lumbar spine, and degenerative stenosis at the L3-4 and L4-5 intervertebral nerve root canals bilaterally. 

An October 2012 VA treatment record notes that the Veteran was still having back pain which radiated into his lower extremities.  A November 2012 VA mental health record shows that he reported he fell from a telephone pole during basic training in service, but did not seek treatment at the time, but took muscle relaxers for pain.  He indicated that he did not seek treatment soon after discharge because he did not like going to a doctor's office.  A February 2013 VA treatment record shows the Veteran continued to seek treatment for back pain which he attributed to a remote fall in the military that had worsened over the years.  It was noted that an MRI showed DJD and bulging discs.

On September 2013 VA examination, DJD was diagnosed.  The examiner noted that the Veteran reported he injured his back in service.  Pain on movement, disturbance of locomotion, problems with sitting, standing, and weight-bearing and  mild radiculopathy of the lower extremities were noted.  The examiner noted that following review of the record, imaging studies, treatment records and the examination, it is less likely than not that the Veteran's current back problems are related to service.  The examiner noted that the current MRI findings show mild DDD and osteoarthritis which are more likely wear and tear related, and would have occurred with or without service and have been amplified by chronic obesity resulting in long term sequelae.  The examiner indicated that such is congruent with the medical literature regarding lumbar back pain.

VA treatment records since September 2013 show ongoing treatment for back pain.  A July 2014 VA treatment record shows that the Veteran had requested a statement from VA providers to support his claim that his back pain was aggravated by military service; the provider was hesitant to such a statement.  A July 2014 VA physician's statement indicates that the Veteran suffers from chronic back pain secondary to lumbar DDD and has associated major depression due to chronic pain, and that it is possible that the  back pain may be attributable to or aggravated by his military service.

At the June 2015 hearing before the undersigned, the Veteran testified that he fell from a telephone pole in service injuring his back, was given pain pills or muscle relaxants in service, and treated his back pain with over-the-counter medication following service. 

In a June 2015 statement the Veteran's brother reports that the Veteran experiences back pain which has worsened over the years and at times has had to stay home from work or not participate in activities because of his low back pain. 

It is not in dispute that the Veteran has a low back disability, as his lumbar spine DDD is well documented, and was diagnosed on September 2013 VA examination.  He asserts that it resulted from a low back injury he sustained falling from a telephone pole in service.  His STRs do not show any treatment for back problems and while he noted a history of back pain on March 1977 separation examination, he also denied having recurrent back pain at the time (and his spine was normal on clinical evaluation).  Significantly, he has indicated that he did not seek treatment for his back for a number of years following service; the earliest documentation that he received treatment for back pain in the record is dated in November 2011.  Furthermore, it is neither shown nor alleged that lumbar spine DJD was manifested in the first postservice year.  The first documentation of lumbar spine arthritis in the record is in a March 2012 report of a lumbar MRI.  Therefore, service connection for a lumbar spine disability on the basis that such disability became manifest in service, and persisted, or on a presumptive basis (for lumbar arthritis as a chronic disease under 38 U.S.C.A. §§ 1112, 1137) is not warranted. 

The analysis turns to whether the Veteran's current low back disability may somehow otherwise be related to his service.  Whether or not a current chronic orthopedic disability may be related to remote service/events therein in the absence of evidence of a chronic disability shown in service or continuity of manifestations thereafter is a medical question, beyond the scope of common knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  There is conflicting medical evidence on that question.  Weighing the probative value of such evidence in turn, the Board notes initially that the July 2014 statement by the Veteran's VA provider indicating that it is possible [emphasis added] that the Veteran's back pain may be attributable to or aggravated by his service is both stated in speculative terms and conclusory (i.e., unaccompanied by rationale).  Therefore, it merits little, if any, probative value.  On the other hand, the September 2014 VA examiner's opined that the Veteran's low back disability is less likely than not caused by or related to his active duty service reflects familiarity with the factual data in the record, is stated in terms of the burden of proof required to establish service connection (less likely than not), and is accompanied by rationale that points to clinical data (the nature of the pathology shown) and points to alternate (nonservice-related) etiological factors, i.e. wear and tear (an etiology suggested by early findings of pathology) and the Veteran's obesity.  Therefore, the Board finds it to be the more probative evidence in this matter, and persuasive. 

The Board has considered the Veteran's own statements relating his low back disability to a fall in service (as well as the lay statement by his brother).  His brother's statement serves to corroborate that he has a current low back disability that has been present for a number of years and is progressive, a matter that is not in dispute.  His own attribution of his current low back disability to an injury sustained in a fall in service is unaccompanied by citation to supporting factual data, probative medical opinion, or medical literature.  He is a layperson, and therefore his own unsupported opinion in this matter is not competent evidence.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability.  Therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The appeal in this matter must be denied.  

Pes Planus

A Veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Pes planus was noted on the Veteran's February 1974 service enlistment examination, followed by a notation indicating that such was "not considered disqualifying." [i.e., for service]  On March 1977 service separation examination, he denied foot trouble, and there was no notation of pes planus on clinical evaluation.

April 2011 private treatment records show that the Veteran reported foot pain which had been bothering him for 20 years and was getting worse with time.  Examination found no obvious swelling, relatively normal alignment, and a few small blisters on the backs of the heels.  X-rays showed no obvious gross abnormalities.  The assessment was bilateral arthralgia of the feet.   

A November 2011 VA treatment record notes that the Veteran complained of blisters and foot pain.  On examination, there were plantar blisters, but no rash, mass or induration and tender heels and arches.  A December 2011 VA treatment record indicates that X-rays of the Veteran's feet and ankles showed degenerative joint disease.  An October 2012 VA treatment record notes bunions and heel enthesopathy and that the Veteran was a shift worker and was on his feet a lot.  A February 2012 VA treatment record shows the Veteran was seen for foot pain and blisters.  An April 2012 VA treatment record shows the Veteran complained of bilateral heel and arch pain.  

A May 2012 statement by P.A., M.D., notes that the Veteran sought treatment for foot pain in 2004, and that an X-ray showed minimal arthritic changes in the foot.  Dr. P.A. notes that Veteran was seen again for foot pain in 2011 when X-rays were unremarkable and he could not find a specific source for the Veteran's foot problem.  Dr. P.A. observed the length of the interval between the Veteran's separation from service in 1977 and the initial documentation of his foot treatment in 2004, and also that while the Veteran's STRs show a diagnosis of pes planus, they contain no additional narrative that would be helpful in assessing the disability. 

A March 2013 VA treatment record notes continuing reports of generalized foot pain; plantar fasciitis was diagnosed.  

On September 2013 VA examination pes planus and osteoarthritis were diagnosed.  The Veteran reported his foot pain started in service and that he now he has it on a regular basis.  The examiner noted that December 2011 VA X-rays showed mild degenerative narrowing at the first MTP joints.  Following review of the record, imaging studies, treatment records, and examination, the examiner found it less likely than not that the Veteran's service aggravated or contributed to his current bilateral foot disability.  The examiner indicated that the X-ray findings of mild pes planus and osteoarthritis bilaterally suggested a wear and tear related etiology and would have occurred regardless of service and have been amplified by chronic obesity. 

At the June 2015 hearing before the undersigned the Veteran indicated that he had foot problems and blisters in service (and continues to have blisters).  

A June 2015 statement by the Veteran's brother notes that the Veteran experiences foot pain which has gotten worse over the years and sometimes prevents him from walking.
 
Since the Veteran's pes planus was noted on induction, the presumption of soundness on induction does not apply.  See 38 U.S.C.A. § 1111.  Accordingly, to prevail in his claim, the Veteran must show that his pes planus was aggravated by service.  Aggravation is shown by demonstrating that a disability increased in severity during service.  The Veteran's pes planus was noted to be "not considered disqualifying" on service entrance examination.  While he has said that he had symptoms including pain and blisters during service, there is no objective medical evidence that his pes planus increased in severity during service.  His STRs do not show any treatment for symptomatic pes planus (or include any evidence of increased pes planus pathology acquired during service).  He denied foot trouble in his March 1977 report of medical history on service separation, and no foot abnormality was noted on clinical examination at that time.  Furthermore, there is no objective evidence of increased pes planus disability in the early postservice years; the record shows that the Veteran did not seek treatment for his feet foot until 2004 (about 27 years after separation from service).  Moreover, there is no medical evidence that the Veteran's pes planus increased in severity during/or as a result of his active duty service.  The only medical opinion in the record that directly addresses the matter, the opinion of the September 2013 VA examiner, is to the effect that the Veteran's current foot problems were more likely the result of normal wear and tear, would have occurred regardless of service, and are amplified by his chronic obesity.  The examiner cited to factual data, including that the pes planus remained mild when evaluated postservice in 2013 (a finding that contraindicates significant worsening of the pes planus during, or as a result of service), and the opinion offered is probative evidence in the matter.  The Board also notes that VA treatment records show that Veteran has reported that his job requires prolonged standing, which is another nonservice-related risk factor for developing increasing foot pathology.   

The Board has noted the lay statements in the record, including by the Veteran's brother indicating that the Veteran's pes planus is increasing in severity, and by the Veteran asserting that his pes planus became symptomatic in service, and that the symptoms have persisted since.  The brother does not specifically attribute any current increase in flat foot disability to the Veteran's service (and would not be competent to provide a probative opinion in the matter with supporting factual data, medical opinion, or medical literature).  The Veteran's own, unsupported by factual data, medical opinion, or medical literature opinion that his pes planus increased in severity during, or as a result of service, is self-serving and therefore lacking in probative value.   Further, while he may be competent to observe he has had increased foot pain since service, he is a layperson, and therefore not competent to establish by his own opinion that there is increased underlying pathology to account for any pain increase.

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran's pre-existing pes planus increased in severity during/as a result of service, and against the Veteran's claim of service connection for pes planus.  Accordingly, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The appeal in this matter must be denied. 


ORDER

Service connection for a low back disability is denied.

Service connection for pes planus is denied.


REMAND

On the Veteran's February 1974 examination for enlistment he was found to have impaired hearing (by puretone threshold testing) and was assigned a  profile for such disability.  As a hearing loss disability was noted on induction, the presumption of soundness on entry in service does not apply.  See 38 U.S.C.A. § 1111.  Accordingly, to prevail in his claim, the Veteran must show that his hearing loss was aggravated by service.  
On August 2013 VA audiological evaluation, the examiner opined that the Veteran's hearing loss was less likely than not related to his service because hearing loss was present at entrance and there was no significant shift in hearing from the entrance examination to separation or to the VA examination.  Notably, the Veteran's service separation examination did not include audiometry (and consequently does not provide a factual basis for determining whether or not a puretone threshold shift occurred from entrance to separation).  Furthermore, the VA examiner does not appear to have considered a November 1976 audiogram which appears to reflect some puretone threshold shift during service.  The opinion is therefore based on reasoning unsupported by actual clinical data, and is inadequate for rating purposes.  A remand to secure an adequate medical advisory opinion in this matter is necessary.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

At the June 2015 hearing before the undersigned, the Veteran testified that following service he was afforded audiological evaluations in connection with his employment (which showed he had a hearing loss).  The reports of such examinations may contain pertinent information and, if available, must be secured.   

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete clinical records (any not already associated with the record) of all postservice evaluations the Veteran received for hearing loss.  He must assist by identifying all providers and submitting any releases needed for VA to secure the records.  Of particular interest are records of any hearing evaluations the Veteran received in connection with postservice employment (they may contain information pertaining to the severity of hearing loss following service, and have bearing on whether or not a hearing loss was aggravated by/as a result of service.

2.  Thereafter, AOJ should also arrange for the Veteran's record to be forwarded to an audiologist or otologist (other than the August 2013 VA examiner) for review and an advisory opinion regarding whether or not the Veteran's hearing loss was aggravated by/or as a result of his service.  Upon review of the record, the consulting provider should provide an opinion that responds to:

Is it at least as likely as not (a 50% or better probability) that the Veteran's hearing loss was aggravated (i.e., permanently worsened beyond natural progression) during or by his service?  

The examiner must include rationale with the opinion, noting that the Veteran's separation examination did not include audiometry, and accounting for the findings on a November 1976 audiogram. 

3.  The AOJ should then review the record and readjudicate the Veteran's claim of service connection for hearing loss.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


